 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPD Transport Corp. and its Alter Ego, NationalBook Consolidators, Inc. and Local 804, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case22-CA-9259November 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on May 30, 1979, by Local804, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Union, and duly served onAPD Transport Corp. and its alter ego, NationalBook Consolidators, Inc., herein called Respond-ent, the General Counsel of the National LaborRelations Board, by its Regional Director forRegion 22, issued a complaint on August 3, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(1), (3), and (5) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding. TheRegional Director granted several requests by Re-spondent and extended the time for filing ananswer until September 27, 1979. Respondent,however, failed to file a timely answer to the com-plaint.On January 10, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 7,1980, Respondent filed a response to the Motionfor Summary Judgment in which it summarilydenied the allegations of the complaint and furtherrequested that the Board dismiss the Motion forSummary Judgment. Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-The Respondent has requested oral argument. This request is herebydenied as the record, and the briefs adequately present the issues and thepositions of the parties.253 NLRB No. 56to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent herein specifically states that unless ananswer to the complaint is filed within 10 days ofservice thereof "all the allegations in the complaintshall be deemed to be admitted to be true and maybe so found by the Board." Further, according tothe uncontroverted allegations in the Motion forSummary Judgment, by a letter dated October 26,1979, counsel for the General Counsel confirmed aprior telephone conversation and advised Respond-ent's attorney that an answer had not been receivednotwithstanding two prior extensions and thatunless an answer was received by October 31,1979, the General Counsel would move for sum-mary judgment. By letter dated October 30, 1979,Respondent's attorney advised counsel for the Gen-eral Counsel that Respondent and Charging Partyhad reached an agreement to settle the complaint.Thereafter, however, Respondent failed to file ananswer or to make any attempt to resolve theissues raised by the complaint. In the absence of ananswer, request for withdrawal or other dispositionof the case, counsel for the General Counsel tele-phoned Respondent's attorney on January 3, 1980,and advised him of an intention to file immediatelya Motion for Summary Judgment. Again, Respond-ent failed to file an answer, and on January 10,1980, the General Counsel filed the Motion forSummary Judgment. On January 16, 1980, theBoard issued a Notice To Show Cause and set Jan-uary 30, 1980, as the deadline for filing a response.Thereafter, the Board granted requests by Re-spondent and Charging Party and extended thetime for filing a response. On February 7, 1980,Respondent filed a response to the Motion forSummary Judgment in which it denied all of thesubstantive allegations of the complaint and re-quested that the Motion for Summary Judgment bedismissed. Although Respondent's motion and op-position to the Motion for Summary Judgmentwere filed in a timely fashion, Respondent gave no468 APID TRANSII CORP.explanation for its failure to file a timely answer tothe complaint.On May 30, 1980, Respondent filed anothermotion in response to the General Counsel'sMotion for Summary Judgment and the Board'sNotice To Show Cause. Subsequently, the GeneralCounsel filed a reply urging that the Board dismissRespondent's May 30 motion because it had notbeen filed in a timely fashion. We find merit in theGeneral Counsel's position.On February 7, 1980, after granting a second ex-tension of time to file a response to the Notice ToShow Cause, the Board notified the parties that thetime for filing a response had been exte ided untilFebruary 20, 1980, but that no further extension forfiling would be granted. In addition, Section 102.24of the Board's Rules and Regulations, Series 8, asamended, requires that motions, such as Respond-ent's May 30 motion, "shall be filed promptly andwithin such time as not to delay the proceeding."Respondent, however, has not offered any explana-tion for filing its May 30 motion over 3 monthsafter the filing date set by the Board, and, by anymeasure, such a late filing is dilatory and fails tocomply with Section 102.24. Accordingly, in thesecircumstances, we find that the May 30 motion isuntimely, and that it should be denied for thatreason. 22 Moreover, een if we were to consider the contenriions raised b Re-spondent in its May 30 motion, we v ould deny the motion as lacking inmerit In its May 30 motion, Respondent's nesw attorney asserts that Re-spondent's former attorney had been advised by counsel for the GeneralCounsel that an answer would not be necessary if Respondent andCharging Party entered into a written settlement agreement. On October30, 1979, Respondent nformed the General Counsel that it had reachedan out-of-Hoard agreement with Charging Party settling the complaint:but Charging P'art did not file a request to withdraw charges until Janu-ary 8, 1980 The General Counsel. however, refused to approve the et-tlement or permit the charges to he withdrawn because the settlementfailed substantially to remedy the unfair labor practices alleged in thecharges (See infr. sec. III, for a fuller discussion.) We find no merit toRespondent's contenitions that it ss as misled into believing that an answerwas unnecessary because counsel for the General Counsel failed toInform Respondent that a proposed settlement required approval by theGeneral Counsel before the matter could be concludedAssuming. arguendo Respondent's former attorney was under the im-pression that there was no necessity to file an answer because of a pro-posed withdrawal of charges and an attempt Ito settle the complaint,Charging Party did not actually file a withdrawal request until January 8.1980, a date well beyond the deadline for filing an answer As set forth inan affidavit attached to Respondent's August 18, 1980, motion requestingoral argument. Respondent's former attorney asserted that counsel for theGeneral Counsel had stated that "if the matter was actuallv settled, andwithdrawn" (emphasis supplied). an answer would not be necessaryThus, Respondent's answer which had been due on September 27. 1979.was already more than 3 months oerdue when Charging Party filed itsrequest for withdrawal of charges Further the complaint filed nAugust 3. 1979, explicitly informed Respondent that an answer was nec-essary, and Respondent's former attoriey understood a answer was nec-essary because he filed a number of requests for extensions of time to filesuch an answer. In addition, the General Counsel's letter dlated October26, 1979, informed Respondent that a Motion for Summary Judgmentwould be filed unless an answer was received Finally, on January 3,1980, the General Counsel again informed Respondent that a Motion forSummary Judgment would he filed unless Respondent filed an answer tothe complaint In the absence of an answer. on January 1I), 19(0, theOn June 4, 1980, Respondent filed a motion todismiss the complaint because of an "out-of-Board"settlement reached between Respondent andCharging Party. The General Counsel filed a re-sponse urging the Board to deny Respondent'smotion because the alleged settlement agreementfailed to remedy the unfair labor practices allegedin the complaint. We find merit to the GeneralCounsel's position.The complaint alleges that Respondent violatedSection 8(a)(l), (3), and (5) of the Act by closingits Maspeth, New York, terminal and removing itsoperations to Paterson, New Jersey, under thename of its alter ego, National Book Consolidators,Inc., without notice to or affording Charging Partyan opportunity to bargain about the decision toclose its terminal and/or to bargain about the ef-fects of the closing on the unit employees and thatRespondent discharged and failed to reinstate and./or transfer unit employees to its Paterson facility.Respondent asserts, however, that after protractednegotiations, it signed an agreement with ChargingParty which purported to settle the outstandingcomplaint. The agreement provided that Respond-ent would provide certain sums of money to pay,in specified priorities, portions of debts owed toCharging Party, to various trust funds, and to em-ployees. On January 8, 1980, Charging Party fileda request to withdraw charges with the GeneralCounsel.: The General Counsel, however, refusedto approve the settlement because the settlementfailed to provide a full remedy for all of the com-plaint allegations. Thus, for example, the settlementagreement made no provisions to provide backpayor reinstatement or transfer rights to employeesdischarged because of Respondent's alleged unlaw-ful termination of its New York facility. In addi-tion, the settlement agreement made no provisionfor the posting of a notice to inform employees ofRespondent's unfair labor practices and of Re-spondent's intention to cease and desist from com-mitting such unfair labor practices.Nevertheless, Respondent contends that theBoard should permit Charging Party to withdrawits charges and that the Board should dismiss thecomplaint because Respondent and Charging Partyhave reached an amicable settlement of their differ-General Counsel filed its Motion for Summary Judgment Respondent.however, did not file an answer until February 7, 1980, when it filed aresponse o the Notice To Show Cause In these circumstances. wherethe complaint was first filed on August 3. 1979, and Respondent failed tofile a timely answecr despite repeated warning that a Motion for SummaryJudgment would be filed. we find that Respondent has failed to offer asufficient reason to explain its failure to file a timely answer:' The request to withdraw charges was filed ilth the Regional Officeafter the General Counsel had mailed its Motion for Summary JudgmentIIt the Hoard I)ECISI()NS ()01 NATI)NAI. I.ABf()R R Al)IONS OARkl)ences. We disagree. As pointed out in CommunityMedical Services of Clea(rfield, Inc., d/b/a ClearHaven Nursing Ilotne, 236 NLRB 853 (1978), theBoard will approve a withdrawal of charges and asettlement agreement only when the alleged unfairlabor practices are substantially remedied and a dis-missal of the charges would effectuate the policiesof the Act. "[T]he willingness of a charging partyto withdraw charges is not necessarily a ground fordismissal of a complaint 'for once a charge is filed,the General Counsel proceeds, not in vindication ofprivate rights, but as the representative of anagency entrusted with the power and the duty ofenforcing the Act in which the public has an inter-est."'4It is clear that, once a matter has ripened toinvolve the Board, the Board cannot ignore therights of discriminatees and the public by givingeffect to a private agreement between a chargingparty and a respondent when approval of thatagreement would not effectuate the policies of theAct. In this connection, we note that a number ofemployees have expressed objections to the termsof the settlement agreement between Respondentand Charging Party and have urged the GeneralCounsel to proceed with the case. We agree withthe General Counsel that the failure to providebackpay and reinstatement to discriminatorily dis-charged employees falls far short of a substantialremedy. In view of the failure of the settlementagreement to provide a substantial remedy for theunfair labor practices alleged in the complaint, wewill not approve the request to withdraw chargesand dismiss the complaint.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile a timely answer, the allegations of the com-plaint are deemed admitted and found to be true,and we grant the General Counsel's Motion forSummary Judgment.On the basis of the entire record, the Boardmakes the following:FININIINS 01 FACT1. THE BUSINESS 01; RESPONDENTAPD Transport Corp. (APD), a New York cor-poration, has maintained its principal office andplace of business in Maspeth, New York, where ithas been engaged in the business of deliveringbooks, stationery, and related supplies. During the12-month period ending on or about December 1,4 Clear Haven Nursing Ilone upra at 853, citing hc Ingalls Steel (n-oruction Compuny, 126 NlRB 54 at fn I ( 196))1 In joining his colleagues in graning the Genleral Counsel's Motionfor Summary Judgment, Membher P'enello relies solely on Respondent'sfailure to file a timely answer to the complaint and ils failure to sho'Asufficient cause for not doing so Accordingly, he does not rel oin (arHalven Nursing ome, upra. in which he dissenlted1978, said operations being representative of its op-erations at all times material herein, APD derivedgross revenues in excess of $50,(00 from the trans-portation of books, stationery, and other goods andmaterials to its Maspeth terminal directly fromStates other than the State of New York.National Book Consolidators, Inc. (NBC), a NewJersey corporation, has maintained its principaloffice and place of business in Paterson, NewJersey, where it has been engaged in the businessof providing and performing parcel delivery serv-ices and other related services and has been en-gaged in the business of transporting books, statio-nery, and other goods and materials. In the courseand conduct of its business operations during calen-dar year 1979, said operations being representativeof its operations at all times material herein, NBCderived gross revenue in excess of $50,000 from thetransportation of books, stationery, and other goodsand materials to its Paterson terminal in interstatecommerce directly from States other than the Stateof New Jersey.We find, on the basis of the foregoing, that APDand NBC separately and individually are, and havebeen at all times material herein, employers en-gaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction herein.II. HE L.ABOR ORGANIZATION INVOLVEDLocal 804, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.111. IHF UNFAIR ABOR PRACTICESAt all times material herein, APD and NBChave been affiliated business enterprises withcommon officers, ownership, directors, manage-ment, and supervision, have formulated and admin-istered a common labor policy affecting employeesof these enterprises, have common premises andfacilities, have provided services for each other,have interchanged personnel with each other, andhave held themselves out to the public as a singleintegrated enterprise. On or about July 17, 1978,NBC was established by APD as a subordinate in-strument to and a disguised continuation of APD.By virtue of the acts and conduct described above,we find that NBC is, and has been at all times ma-terial herein, an alter ego of APD. In addition, byvirtue of its operation described above, APD andNBC constitute a single ntegrated business enter-prise and a single employer within the meaning ofthe Act. At all times material herein, Angelo Cor-nacchia and K. Shim have been and are now super-470 API) TRANSI-I COR()KI'visors within the meaning of Section 2(11) of theAct, and have been and now are agents of bothAPD and NBC within the meaning of Section2(13).For approximately 30 years prior to December 1,1978, and at all times thereafter to date. the Unionhas been and is now the exclusive representative ofthe employees in the following appropriate unit:All terminal and other employees employed byAPD at its Maspeth terminal but excluding ex-ecutives and their immediate assistants; stationmanagers and department managers; day andnight supervisors; watchmen; shop and auto-motive maintenance department employees;general office and C.O.D. employees; employ-ees engaged in sales, systems, timestudy, uni-form, telephone, payroll, personnel and secre-tarial work.By virtue of Section (9)(a) of the Act, the Unionhas been and is now the exclusive representative ofthe employees in said unit for the purposes of col-lective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment. On or about December1, 1975, APD and the Union entered into a collec-tive-bargaining agreement effective from Dece-meber 1, 1975, through November 30, 1978, cover-ing the employees in the above unit.Respondent interfered with. restrained, and co-erced employees in the exercise of their rightsguaranteed by Section 7 of the Act by engaging inthe following acts: on or about December 1, 1978,Respondent ceased operation at its Maspeth, NewYork, terminal, and on an unknown date in orabout January 1979, Respondent, under the nameof NBC, opened its Paterson, New Jersey, terminaland resumed its former Maspeth terminal oper-ations at that location. Since that date, Respondenthas been continuously engaged at its Paterson ter-minal in the business of delivering books, statio-nery, and related supplies, and in providing andperforming parcel delivery services and other relat-ed services.Prior to December 1, 1978, and at all timesthereafter, Respondent failed and refused to notifythe Union and failed and refused to bargain collec-tively with the Union with respect to its decisionto close its Maspeth terminal and remove its oper-ations from Maspeth to its Paterson terminal. In ad-dition, prior to December 1, 1978, and at all timesthereafter to date, Respondent has failed and re-fused to bargain collectively with the Union withrespect to the effects of the cessation of its oper-ations at its Maspeth terminal upon unit employees.By its conduct described above, Respondent pre-vented the Union from demanding bargaining overthe transfer of unit employees from its Maspeth toits Paterson terminal and thereby discharged itsemployees by refusing to offer them the opportuni-ty to transfer. In addition, Respondent terminatedoperations at Maspeth, transferred operations toPaterson, and discharged and failed and refused toreinstate and/or transfer unit employees to its Pa-terson terminal because its employees joined or as-sisted the Union or engaged in other concerted ac-tivities for the purposes of collective bargaining, orother mutual aid or protection. Finally, in Marchor April 1979, at its Paterson terminal. Respondent.by its agent, Angelo Cornacchia, refused to rein-state Ralph Napolitano and Carmine Pisano, unitemployees, formerly employed by Respondent atits Maspeth terminal.Accordingly, we find that by the aforesaid con-duct Respondent discriminatorily closed its Ma-speth terminal and transferred its operations to itsPaterson terminal, discriminatorily refused to bar-gain about the closing or the effect of the closingof its Maspeth terminal and the transfer of its oper-ations to its Paterson terminal, discriminatorily dis-charged and/or refused to reinstate or offer unitemployees the opportunity to transfer to its Pater-son terminal, and discriminatorily refused to trans-fer and/or reinstate former Maspeth employeesRalph Napolitano and Carmine Pisano and that Re-spondent has thereby interfered with, restrained,and coerced its employees in the exercise of therights guaranteed them under Section 7 of the Actand, by such conduct, Respondent has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act. We also find that,by the aforesaid conduct, Respondent has, sinceNovember 1978, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of its employees in the appropri-ate unit and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. I'LHI I:FICT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII., above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.471 DECISIONS ()F NATIONAL I.ABOR RELAFIONS BOARDV. THE REMEDYHaving found that Responent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and take certain affirma-tive action necessary to effectuate the policies ofthe Act. We have found that Respondent violatedSection 8(a)(3) and (1) of the Act by closing itsMaspeth terminal and moving its operations to itsPaterson terminal and by discharging unit employ-ees and refusing to transfer and/or reinstate unitemployees at its Paterson terminal for discriminato-ry reasons, and Section 8(a)(5) and (1) of the Actby closing unilaterally its Maspeth terminal andtransferring its operations to its Paterson terminalwithout notice or bargaining over the closing andtransfer and without bargaining over the effects ofthe closing and transfer of operations. In the cir-cumstances of this case, where the plant closingand the transfer of operations were discriminatorilymotivated, we find it necessary, in order to effectu-ate the purposes of the Act, to restore the statusquo ante by ordering Respondent to reopen its Ma-speth terminal.6Accordingly, we shall order Re-spondent to restore the status quo ante by reopen-ing its Maspeth terminal, reinstituting the work ofits unit employees at its Maspeth terminal, and byoffering the terminated bargaining unit employeesreinstatement to their former positions, or substan-tially equivalent positions, with backpay computedfrom the date of termination to the date of rein-statement, less net earnings to which shall be addedinterest computed thereupon in the manner pro-scribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977);7see, generally, Isis Plumbing &Heating Co, 138 NLRB 716 (1962). We shall alsoorder Respondent to bargain over any decision toclose its Maspeth terminal and transfer its oper-ations elsewhere, and if a decision is reached toclose the Maspeth terminal, we shall order Re-spondent to bargain over the effects of such clos-ing. In addition, we shall order Respondent to6 The Board's usual remedy for violations similar to those foundagainst this Respondent, involving as they do discriminatorily motivatedconduct, is to order a respondent to restore the status quo ante by reestab-lishing the closed operations, unless the respondent can show that such aremedy would be "unduly burdensome." See National Family Opinion,Inc.. 246 NLRB No. 84 (1979); N. C. Coastal Motor Lines. Inc., 219NLRB 1009 11975), enfd. 542 F.2d 637 (4th Cir 1976). In the instantcase, Respondent failed to file a timely answer, or introduce evidenceshowing a reopening to be unduly burdensome; accordingly, all of theallegations of the complaint have been deemed to be admitted as true Inthese circumstances, Respondent has failed to meet its burden of estab-lishing that the reopening of its plant would be "unduly burdensome."I Member Jenkins would compute interest in the manner set forth inhis dissent in Olympic Medical Corporation, 250 NLRB 146 (198().make the Union whole for damages resulting fromits unlawful activity.8The Board, upon the basis of the foregoing factsin the entire record, makes the following:CONCLUSIONS OF LAW1. APD Transport Corp., and its alter ego, Na-tional Book Consolidators, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local 804, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. All terminal and other employees employedby APD at its Maspeth terminal but excluding ex-ecutives and their immediate assistants; station man-agers and department managers; day and night su-pervisors; watchmen; shop and automotive mainte-nance department employees; general office andC.O.D. employees; employees engaged in sales,systems, timestudy, uniform, telephone, payroll,personnel and secretarial work, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section (9)(b) of theAct.4. At all times material herein, the above-namedlabor organization has been and now is the exclu-sive representative of all employees in the aforesaidappropriate unit for the purpose of collective bar-gaining within the meaning of Section (9)(a) of theAct.5. By closing its Maspeth terminal and movingits operations to its Paterson terminal, by discharg-ing unit employees and refusing to transfer and/orreinstate unit employees at its Paterson terminal fordiscriminatory reasons, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.6. By closing its Maspeth terminal and transfer-ring its operations to its Paterson terminal withoutgiving notice or bargaining over the closing and bytransferring and not bargaining over the effects ofthe closing of operations, Respondent has engaged" Because the provisions of employee benefit fund agreements are ari-able and complex, the Board does not provide at the adjudicatory stageof the proceeding for the addition of interest a: a fixed rate on unlawfullywithheld fund payments WeV leave to the compliance stage the questlonwhether Respondent must pay any additional amounts into the health andwelfare trust fund in order to satisfy our "make whole" remedy Theseadditional amounts may be determined depending on circumstances ofeach case by reference to provisions in the documents governing the fundand. if there are no governing provisions, by eidence of any loss directlyattributable to the unlawful withholding action, which might include theloss of return on investment of the portion of refunds withheld, additionaladministrative costs etc, but not collateral losses Merryweather OpticalCompany, 240 NLRB 1213, fn. 7 (1979). and Inland Citie, Inc., 241NLRB 374, fn. 52 (1979)472 AI'D TRANSIT CORPin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and () of the Act.7. By the aforesaid discriminatory conduct andunlawful refusal to bargain, Respondent has inter-fered with, restrained, and coerced, and is interfer-ing with, restraining, and coercing, employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practiecs are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,APD Transport Corp., Maspeth, New York, andits alter ego, National Book Consolidators, Inc., Pa-terson, New Jersey, their officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminatingagainst employees with regard to transfer or rein-statement rights or any other types of rights be-cause of the union activities of its employees.(b) Terminating any of its operation in retaliationfor activities of its employees in support of theabove-named Union, or any other union or labororganization.(c) Refusing to recognize and bargain with Local804, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive bargaining representative of itsemployees in the following unit:All terminal and other employees employed byAPD at its Maspeth terminal but excluding ex-ecutives and their immediate assistants; stationmanagers and department managers; day andnight supervisors; watchmen; shop and auto-motive maintenance department employees;general office and C.O.D. employees; employ-ees engaged in sales, systems, timestudy, uni-form, telephone, payroll, personnel and secre-tarial work.(d) In any other manner interfering with, re-straining, or coercing employees in the exercise ofrights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Reopen its Maspeth, New York, terminal andreinstitute the work of its unit employees and offerimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to establishedequivalent positions, without prejudice to their se-niority or other rights and privileges and makethem whole for their loss or earnings in the mannerset forth in the section of this Decision entitled"The Remedy."(b) Bargain collectively with Local 804, Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, as the exclu-sive bargaining representative of Respondent's em-ployees in the appropriate unit described abovewith respect to rates of pay, wages, hours, andother terms and conditions of employment.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its terminals in Maspeth, New York,and Paterson, New Jersey, copies of the attachednotice marked "Appendix."9Copies of said notice,on forms provided by the Regional Director forRegion 22, after being duly signed by an author-ized representative of Respondent, shall be postedby Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 22,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.9 In the event that this Order i enfiorced h a Judgment of a UntiedSlate, Court of Appeals, the '%ords im the notice reading "P'osted byOrder of the National L.ahor Rlatrois Board" shall read "P',lied Pursu-ant to it Judgment of he LUnited States ('court of Appeal, l[nforcing arnOrder of he National Labor Relations oard APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWEI: WILL NOI discourage membership inLocal 804, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organi-zation, by discharging employees, or in anyother manner discriminating against them inregard to their hire or tenure of employment,473 I)ECISI()NS ()OF NAI'I()ONAI. LAIB()R RKI., '\IO(NS BO()ARI)their transfer or reinstatement rights, or anyterm or condition of employment.Wi WVII.I. NO'I terminate any of our oper-ations in retaliation for activities of our em-ployees ill support of the above-named Union,or any other union or labor organization.WlI W.l. NO'' fail and refuse to bargainwith the above-named Union, or any otherlabor organization, representing our employeesin an appropriate unit, respecting the decisionto cease operations at one of our terminals orthe decision to transfer or the effects of the de-cision to transfer the work of any employeesin the following appropriate unit:All ternminal and other employees employedby AP'D at its Maspeth terminal but cxclud-ing executives and their immediate assistants;station managers and department managers;day and night supervisors; watchmen; shopand automotive maintenance department em-ployees; general office and C.O.D. employ-ecs; employees engaged in sales, systems, ti-mestudy, uniform, telephone, payroll, per-sonnel and secretarial work.WI wVVl .NOI' ill any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights to self-organization, toform, join, or assist the above-named Union, orany other labor organization, to bargain collec-tively through representatives of their ownchoosing, and to engaged in concerted activi-ties for the purpose of collective bargaining orother mutual aid, or to refrain from any or allsuch activities.We will reopen our former Maspeth termi-nal and restore all unit work to that terminal.Wi. w 1. offer all unit employees immediateand full reinstatement to their former positionsor, if those positions no longer exist, to sub-stantially equivalent positions, without preju-dice to their seniority and other rights andprivileges and We Will make them whole forany loss of earnings they may have suffered byreason of our discrimination against them.Wie wii.L., upon request, bargain collectivelywith the above-named labor organization asthe exclusive representative of our employeesin the above appropriate unit with respect torates of pay, wages, hours of employment, andother terms and conditions of employment.APD TRANSPORT CORP. ANI ITSAI.TER EGO, NATIONA. BOOK CON-SOIIDATORS, INC.474